Proceeding in bastardy (civil action, S. v. Liles, 134 N.C. 735,47 S.E. 750).
From "judgment signed," the defendant appeals.
The record recites "judgment signed," but we are not advised as to its contents. The proceeding was denominated a criminal action in the justice's court, and a civil action in the Superior Court. In the absence of the judgment, we cannot know whether it purports to be one rendered in a civil action or in a criminal prosecution.
Rule 19, sec. 1, provides that "the pleadings on which the case is tried, the issues, and the judgment appealed from shall be a part of the transcript in all cases." The judgment of the Superior Court is not in the record. Everett v. Fair Association, 202 N.C. 838, 162 S.E. 896. It is the uniform practice to dismiss the appeal for failure to send up necessary parts of the record proper. Riggan v. Harrison, ante, 191; Pruitt v. Wood,199 N.C. 788, 156 S.E. 126. It is the duty of appellant to see that the record is properly made up and transmitted. S. v. Frizell, 111 N.C. 722,16 S.E. 409.
Appeal dismissed. *Page 648